                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA
                          FORT PIERCE DIVISION
                      CASE NO. 08-14001-CR-GRAHAM
                               08-14008-CR-GRAHAM

UNITED STATES OF AMERICA

                Plaintiff,
vs.

QUSTION DINGLE,

              Defendant.
________________________/

 ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     ON THE PETITION FOR VIOLATION OF SUPERVISED RELEASE

       THIS CAUSE came before the Court upon the Petition for
Violation of Supervised Release filed on January 15, 2020.
       Magistrate Judge Shaniek N. Maynard held a Evidentiary
Hearing was held on March 4, 2020 and a Report and Recommendation
was filed recommending that Defendant’s term of supervised
release be revoked. The Defendant and the Government were
afforded the opportunity to file objections to the Report and
Recommendation, however to date, none were filed. The Court has
conducted a de novo review of the entire file. Accordingly, it is
      ORDERED AND ADJUDGED that Magistrate Judge Maynard’s Report and
Recommendation on the violations set forth in the Petition for
Violation of Supervised Release is hereby Adopted and Approved in
its entirety.
   DONE AND ORDERED in Chambers at Miami, Florida, this 10th day
of March, 2020.



                                   ____________________________
                                   DONALD L. GRAHAM
                                   UNITED STATES DISTRICT JUDGE
Copied: Fletcher Peacock, AFPD
        Justin Hoover, AUSA
        Amanda Maghan, USPO
